Title: William C. Rives to James Madison, 4 April 1835
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir, 
                            
                            
                                
                                    Castle-Hill
                                
                                April 4th 1835.
                            
                        
                        I beg leave to present to you my friend Mr. Niles, who was associated with me as Secretary of Legation during
                            my residence at Paris, & was afterwards our Chargé d’affaires there. After spending a few days with us, he is now
                            on his way to the North, preparatory to his return to Europe, & would deem his visit to Virginia altogether
                            unsatisfactory & illusive, without an opportunity of paying his respects to yourself & Mrs. Madison. Tho’
                            I am very sensible that no special recommendation is necessary as a passport to your kindness & hospitality, yet
                            it cannot fail to enhance your interest in making the acquaintance of Mr. Niles to learn that he is the worthy son of a
                            gentleman, who was your class-mate at Princeton, & who was subsequently associated with you in the public service
                            as a Member of the House of Representatives for the State of Vermont, from 1791 to 1795.
                        It has given us great pleasure to hear frequently, during the winter, of the firmness of your health under
                            the severity of an unprecedented season. We had promised ourselves, with much confidence last autumn, that we should have
                            had it in our power to have made our long hoped-for visit to Montpelier before this time; but a call to Nelson in the
                            course of the winter, to see my father, who was then in very bad health, & also to attend the marriage of a niece,
                            compelled us very reluctantly to adjourn the gratification we still look forward to, with great interest &
                            pleasure.
                        Mrs. Rives desires to offer her most cordial & respectful salutations to yourself & Mrs.
                            Madison, who will do me the honor, I hope, to accept also the homage of my own, & I remain, my dear sir, with
                            sentiments of profound & faithful devotion, most truely your’s
                        
                            
                                W C Rives
                            
                        
                    